DETAILED ACTION
The instant application having Application No. 17/296,532 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.


REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112



The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 discloses “the first and second memory modules” on line 11. It is not clear whether the limitation is the same as the limitation “respective memory modules” disclosed on line 5. For purposes of examination, Examiner assumes the limitations are the same.
Claim 1 discloses “the first and second data interfaces” on line 12, of which there is no antecedent basis. For purposes of examination, Examiner assumes the limitations are the same as “the first and second secondary data interfaces.”
Claim 3 discloses “the first data rate” on line 2, of which there is no antecedent basis. Examiner assumes the wording should instead be –a first data rate–.
Claim 8 discloses “the first and second data interfaces” on line 9, of which there is no antecedent basis. For purposes of examination, Examiner assumes the limitations are the same as “the first and second secondary data interfaces.”
Claim 10 discloses “the first data rate” on line 3, of which there is no antecedent basis. Examiner assumes the wording should instead be –a first data rate–.
Claim 20 discloses “the first data rate” on line 3, of which there is no antecedent basis. Examiner assumes the wording should instead be –a first data rate–.
Claims 2-7 and 9-14 are rejected as they inherit the deficiency that is present in the parent claims.

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajan et al. (WO 2017/023508 A1).
As per claim 1, Rajan et al. discloses “a data buffer integrated circuit (IC) (a memory module 100 that includes a data buffer 110 and integrated circuits; FIG. 1a; Paragraphs 0024-0025) comprising: a control interface to receive configuration information (a module control interface 116 communicates appropriate signals which include command and address information received from a memory controller; Paragraph 0026).”
Rajan et al. discloses “a primary data interface to receive write data synchronously from a memory control component at a first signaling rate (in the wide mode (first signaling rate) each data buffer-component 110 communicates x8 data from two simultaneously active DRAM components 105; Paragraphs 0025-0026).”
Rajan et al. discloses “first and second secondary data interfaces to be coupled to respective memory modules (secondary interface 120A is connected to a first set of memory ‘DRAM’ components 105 and secondary interface 120B is connected to a second set of memory DRAM components 105; Paragraphs 0026, 0030).”
Rajan et al. discloses “and multiplexing circuitry (address-buffer component 115 selectively interprets and retransmits the control signals; Paragraph 0026), responsive to the configuration information, to receive the write data from the primary data interface and, in accordance with the configuration information, to convey the write data either (the address-buffer component 115 responds to the command and address information and via the data links of data-buffer component 110 receives the data flow to selectively and retransmit control signals for the data; Paragraph 0026) (i) exclusively to one of the first and second secondary data interfaces for synchronous transmission to a corresponding one of the first and second memory modules at the first signaling rate (while in the narrow mode, the address-buffer component 115 selects which of the individual secondary interfaces 120A or 120B is the target for sending data to the targeted DRAM dies of DRAM components 105 and leaves the other secondary interface un-asserted; Paragraphs 0026 and 0074), or (ii) to both of the first and second data interfaces for transmission to both the first and second memory modules at a second signaling rate (while in a wide mode the address-buffer component 115 sends signals to both secondary control interfaces 120A and 120B to steer data to the respective sets of memory components 105; Paragraphs 0029-0030).”
As per claims 2, 9, and 19, Rajan et al. discloses “the data buffer IC of claim 1 wherein the second signaling rate is half the first signaling rate (compared with the wide mode (where each data-buffer component 110 communicates x8 data from two simultaneously active DRAM components 105) in narrow mode each data-buffer component 110 communicates x4 data from a single active DRAM component 105; Paragraph 0025).”  
As per claim 3, Rajan et al. discloses “the data buffer IC of claim 1 wherein the primary data interface comprises a timing signal input to receive a first timing signal that transitions at the first data rate (the data-buffer component 110 steers data at the direction of steering signals DS from four DRAM components 105 to and from two data ports DQu and DQv of a module connector 112 (with each DRAM component 105 communicating x4 data as in narrow mode); Paragraph 0025) and a plurality of sampling circuits to sample the write data in response to the transitions of the first timing signal (the data-buffer component 110 includes connections 135, 140, and 145 which convey data with regards to the steering signals DS; Paragraphs 0029, 0033, and 0034), and wherein the first and second secondary interfaces comprise respective first and second timing signal outputs (see the complementary pair of timing reference signals that time the transmission and receipt of data signals; Paragraphs 0025-0026).”
As per claim 4, Rajan et al. discloses “the data buffer IC of claim 3 wherein the first timing signal output or the second timing signal output drives a write data timing signal exclusively to one of the first and second memory modules at the first signaling rate if the write data is conveyed exclusively to one of the first and second secondary interfaces (in narrow mode the address-buffer component 115 selects which of the individual secondary interfaces 120A or 120B is the target for sending data to the targeted DRAM dies of DRAM components 105 and leaves the other secondary interface un-asserted only after receiving the receipt of data signals included in the information provided by the data links from the data-buffer component 110; Paragraphs 0025-0026 and 0074).” 
As per claim 5, Rajan et al. discloses “the data buffer IC of claim 4 wherein the first timing signal output and the second timing signal output drive respective write data timing signals to the first and second memory modules at the second signaling rate if the write data is conveyed to both the first and second secondary interfaces (while in the wide mode the address-buffer component 115 sends signals to both secondary control interfaces 120A and 120B to steer data to the respective sets of memory components 105 only after receiving the receipt of data signals from the complementary pair of timing reference signals included in the information provided by the data links from the data-buffer component 110; Paragraphs 0025-0026 and 0029-0030).”
As per claim 6, Rajan et al. discloses “the data buffer IC of claim 3 further comprising timing calibration circuitry to adjust phases of write data timing signals output via the first and second timing signal outputs (the data-buffer component 110 includes strobe signals which convey timing references for data communication; Paragraphs 0025 and 0032).”
As per claim 7, Rajan et al. discloses “the data buffer IC of claim 1 wherein the control interface to receive configuration information is additionally to receive information, from a source other than the memory control component, indicative of a memory write operation to which the write data corresponds (module control interface 116 communicates appropriate command, address, control, and clock signals received the memory controller as well as from primary ports DCA and DCNTL which provided data to write through primary signals DCA and DCNTL; Paragraph 0026).”
As per claim 8, Rajan et al. discloses “a method of operation within a data buffer integrated circuit (IC) (a memory module 100 that includes a data buffer 110 and integrated circuits; FIG. 1a; Paragraphs 0024-0025), the method comprising: receiving configuration information from a registered clock driver component via a control interface (a module control interface 116 communicates appropriate signals which include command and address information received from a memory controller; Paragraph 0026).”
Rajan et al. discloses “receiving write data from a memory control component via a primary data interface synchronously at a first signaling rate (in the wide mode (first signaling rate) each data buffer-component 110 communicates x8 data from two simultaneously active DRAM components 105; Paragraphs 0025-0026).”
Rajan et al. discloses “and conveying the write data, in accordance with the configuration information (the address-buffer component 115 responds to the command and address information and via the data links of data-buffer component 110 receives the data flow to selectively and retransmit control signals for the data; Paragraph 0026), either (i) exclusively to one of first and second secondary data interfaces for synchronous transmission to a corresponding one of first and second memory modules at the first signaling rate (while in the narrow mode, the address-buffer component 115 selects which of the individual secondary interfaces 120A or 120B is the target for sending data to the targeted DRAM dies of DRAM components 105 and leaves the other secondary interface un-asserted; Paragraphs 0026 and 0074), or (ii) to both of the first and second data interfaces for transmission to both the first and second memory modules at a second signaling rate (while in a wide mode the address-buffer component 115 sends signals to both secondary control interfaces 120A and 120B to steer data to the respective sets of memory components 105; Paragraphs 0029-0030).” 
As per claim 10, Rajan et al. discloses “the method of claim 8 wherein receiving the write data synchronously via the primary data interface comprises receiving, via the primary data interface, a first timing signal that transitions at the first data rate (the data-buffer component 110 steers data at the direction of steering signals DS from four DRAM components 105 to and from two data ports DQu and DQv of a module connector 112 (with each DRAM component 105 communicating x4 data as in narrow mode); Paragraph 0025) and sampling the write data in response to the transitions of the first timing signal (the data-buffer component 110 includes connections 135, 140, and 145 which convey data with regards to the steering signals DS; Paragraphs 0029, 0033, and 0034).”  
As per claim 11, Rajan et al. discloses “the method of claim 10 further comprising driving a write data timing signal via a first timing signal output or a second timing signal output exclusively to one of the first and second memory modules at the first signaling rate if the write data is conveyed exclusively to one of the first and second secondary interfaces (in narrow mode the address-buffer component 115 selects which of the individual secondary interfaces 120A or 120B is the target for sending data to the targeted DRAM dies of DRAM components 105 and leaves the other secondary interface un-asserted only after receiving the receipt of data signals included in the information provided by the data links from the data-buffer component 110; Paragraphs 0025-0026 and 0074).” 
As per claim 12, Rajan et al. discloses “the method of claim 11 further comprising driving respective write data timing signals via the first and second timing signal outputs to the first and second memory modules at the second signaling rate if the write data is conveyed to both the first and second secondary interfaces (while in the wide mode the address-buffer component 115 sends signals to both secondary control interfaces 120A and 120B to steer data to the respective sets of memory components 105 only after receiving the receipt of data signals from the complementary pair of timing reference signals included in the information provided by the data links from the data-buffer component 110; Paragraphs 0025-0026 and 0029-0030).”
As per claim 13, Rajan et al. discloses “the method of claim 12 further comprising adjusting phases of the write data timing signals in a timing calibration operation (the data-buffer component 110 includes strobe signals which convey timing references for data communication; Paragraphs 0025 and 0032).”
As per claim 14, Rajan et al. discloses “the method of claim 8 further comprising receiving, from the registered clock driver component, information indicative of a memory write operation to which the write data corresponds (module control interface 116 communicates appropriate command, address, control, and clock signals received the memory controller as well as from primary ports DCA and DCNTL which provided data to write through primary signals DCA and DCNTL; Paragraph 0026).”
As per claim 15, Rajan et al. discloses “a memory system comprising: a printed circuit board (motherboard 202; FIG. 2a).”
Rajan et al. discloses “a memory control component mounted to the printed circuit board (memory controller 205 on the motherboard 202; FIG. 2a).”
Rajan et al. discloses “first and second memory sockets mounted to the printed circuit board (memory controller 205 to memory modules 100A and 100B; FIG. 2a) and having electrical contacts to electrically engage counterpart electrical contacts of memory modules to be inserted into the first and second memory sockets (signals DQu, DQv, CA, CNTL1, and CNTL2 from the memory controller 305 to the plurality of memory-module sockets 310; FIG. 3a).”
Rajan et al. discloses “and data buffer components mounted to the printed circuit board, each data buffer component having: a primary data interface electrically coupled to the memory control component, a first secondary data interface electrically coupled to a first subset of the electrical contacts within the first memory socket, and a second secondary data interface electrically coupled to a first subset of the electrical contacts within the second memory socket (the data-buffer component 110 steers data at the direction of steering signals DS from four DRAM components 105 to and from two data ports DQu and DQv of a module connector 112 (with each DRAM component 105 communicating x4 data as in narrow mode); Paragraph 0025; FIG. 3a).”
As per claim 16, Rajan et al. discloses “the memory system of claim 15 further comprising a registered clock driver component mounted to the printed circuit board and having a buffer communication interface coupled to the data buffer components (module control interface 116 communicates appropriate command, address, control, and clock signals received the memory controller as well as from primary ports DCA and DCNTL which provided data to write through primary signals DCA and DCNTL; Paragraph 0026; FIG. 1a and 3b).”
As per claim 17, Rajan et al. discloses “the memory system of claim 16 wherein the registered clock driver component comprises a primary control interface coupled to the memory control component, and first and second secondary control interfaces coupled to respective second subsets of the electrical contacts within the first and second memory sockets (CNTL1 and CNTL2 from the memory controller 305 that is connected to first memory-module socket and second memory-module sockerts; FIG. 3B).”  
As per claim 18, Rajan et al. discloses “the memory system of claim 15 wherein each of the data buffer components comprises multiplexing circuitry (address-buffer component 115 selectively interprets and retransmits the control signals; Paragraph 0026) to convey write data received at a first signaling rate via the primary data interface either (i) exclusively to one of the first and second secondary interfaces at the first signaling rate in a first operating mode (while in the narrow mode, the address-buffer component 115 selects which of the individual secondary interfaces 120A or 120B is the target for sending data to the targeted DRAM dies of DRAM components 105 and leaves the other secondary interface un-asserted; Paragraphs 0026 and 0074), or (ii) to both the first and second secondary interfaces at a second signaling rate in a second operating mode (while in a wide mode the address-buffer component 115 sends signals to both secondary control interfaces 120A and 120B to steer data to the respective sets of memory components 105; Paragraphs 0029-0030).”
As per claim 20, Rajan et al. discloses “the memory system of claim 15 wherein the primary data interface within each of the data buffers comprises (i) a timing signal input to receive a first timing signal that transitions at the first data rate (the data-buffer component 110 steers data at the direction of steering signals DS from four DRAM components 105 to and from two data ports DQu and DQv of a module connector 112 (with each DRAM component 105 communicating x4 data as in narrow mode); Paragraph 0025) and (ii) a plurality of sampling circuits to sample the write data in response to the transitions of the first timing signal (the data-buffer component 110 includes connections 135, 140, and 145 which convey data with regards to the steering signals DS; Paragraphs 0029, 0033, and 0034).”  
Rajan et al. discloses “and wherein and wherein the first and second secondary interfaces comprise respective first and second timing signal outputs to output respective write data timing signals concurrently with write data transmitted to the first and second memory sockets (in the wide mode (first signaling rate) each data buffer-component 110 communicates x8 data from two simultaneously active DRAM components 105; Paragraphs 0025-0026).”

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated May 24, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach memory systems.
U.S. PATENT NUMBERS:2002/0064072 A1
2016/0070496 A1
5,982,772

CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        March 25, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181